In a matrimonial action in which the par*352ties were divorced by judgment dated July 15, 1997, the former wife appeals from an order of the Supreme Court, Richmond County (Sacks, J.H.O.), dated December 18, 2002, which, after a hearing, granted the former husband’s motion for a downward modification of his maintenance obligation.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the former husband’s motion for a downward modification of his maintenance obligation. Ritter, J.P., Santucci, Adams and Crane, JJ., concur.